Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2006

Nyema v. County of Mercer
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1120




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Nyema v. County of Mercer" (2006). 2006 Decisions. Paper 913.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/913


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-237                                                   NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                  NO. 06-1120
                           ________________________

                          JOSEPHUS T.Y. NYEMA, SR.,

                                         Appellant

                                          v.

      COUNTY OF MERCER; ROBERT D. PRUNETTI, as former county of
            Mercer and Mercer County Board of Chosen Freeholders;
          JOHN F. RICCI; HARRY G. PARKIN; HARRIS A. KLINE;
    DENNIS J. CUNNINGHAM; WILLIAM LAND; THOMAS P. O'DONNELL;
      LISA SCHOFIELD; ERIC L. BONE; ARTHIR WILSON; CHERYL A.
         MENDENHALL; CHAMAIN AUSTIN; BRIAN M. HUGHES


                  On Appeal From the United States District Court
                          For the District of New Jersey
                          (D.N.J. Civ. No. 04-cv-00506)
                    District Judge: Honorable Mary L. Cooper


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   May 25, 2006

          Before: SLOVITER, MCKEE AND FISHER, CIRCUIT JUDGES

                               (Filed: June 12, 2006)


                                     OPINION
PER CURIAM

       Josephus T. Y. Nyema, Sr., appeals pro se from an order of the United States

District Court for the District of New Jersey granting summary judgment against him in

his employment discrimination suit. Nyema, who is Liberian-American, was employed as

a corrections officer for Mercer County, New Jersey. Nyema brought this action pro se

alleging that Defendants, Mercer County and individual Mercer County employees,

discriminated against him on the basis of his race, color, national origin, age, and

disability, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age

Discrimination in Employment Act (“ADEA”), and the Americans With Disabilities Act

(“ADA”). Nyema’s amended complaint alleges that Defendants failed to interview him

for the position of Warden, rejected him for training and advancement opportunities in the

Mercer Emergency Response Team (“MERT”), gave him less favorable work

assignments than those given to co-workers, disciplined him more harshly than fellow

employees, and retaliated against him for filing internal grievances about the alleged

discrimination.

       The District Court granted Defendants’ motion for summary judgment, holding

that Nyema had failed to demonstrate the existence of a genuine issue of material fact

with respect to each of his claims. Nyema has been granted permission to proceed in

forma pauperis on appeal.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Summary judgment


                                              2
is appropriately granted where there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A party

opposing a summary judgment motion cannot rest upon the “mere allegations or denials

of the adverse party’s pleading,” but must respond with affidavits or depositions setting

forth “specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).

Our close review of the District Court record reveals no basis on which Nyema could

withstand Defendants’ motion for summary judgment.

       As to his Title VII claims, Nyema provided no evidence that he was qualified for

the position of Warden and did not demonstrate that Defendants’ reason for not choosing

him for the MERT position (his unhealed back injury) was pretextual. See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 507-08 (1993); Kautz v. Met-Pro Corp., 412 F.3d 463, 467-68 (3d Cir. 2005).

We agree with the District Court that Nyema’s retaliation claims fail, because there is no

evidence of a causal link between Nyema’s protected activity of filing grievances and his

suspensions and eventual termination. See Woodson v. Scott Paper Co., 109 F.3d 913,

920 (3d Cir. 1997). To the contrary, the record clearly shows that Defendants’ actions

stemmed from a series of disciplinary problems arising from Nyema’s poor performance,

as well as from his indictment and conviction for forgery in state court.1


       1
        The District Court did not address Nyema’s claim that he was given worse work
assignments than his co-workers on the basis of his race, color, or national origin. Such a
claim is cognizable under Title VII, which prohibits discrimination with respect to
“compensation, terms, conditions, or privileges” of employment. See 42 U.S.C. § 2000e-

                                              3
       Finally, we agree with the District Court that, even if Nyema had followed the

proper procedure for his age and disability claims by presenting them to the E.E.O.C.

prior to raising them in his federal suit, he failed to make out a prima facie case under

either the ADEA or ADA. Nyema’s back injury made him unqualified for the MERT

position, thus preventing him from fulfilling the “qualification” element of the ADEA.

See Potence v. Hazleton Area Sch. Dist., 357 F.3d 366, 370 (3d Cir. 2004). Moreover,

although the back injury disqualified him for the MERT position, it did not render him

“disabled” within the ADA. See 42 U.S.C. § 12102(2)(A) (a disability is “a physical or

mental impairment that substantially limits one or more of the major life activities...”).

       Title 28 U.S.C. § 1915(e)(2)(B)(i) instructs us to dismiss any appeal brought in

forma pauperis that lacks an arguable basis in law or in fact. Neitzke v. Williams, 490

U.S. 319 (1989). We have carefully reviewed the record. As the District Court’s

judgment was clearly correct, Nyema had no arguable legal basis upon which to appeal.

Accordingly, Nyema’s appeal will be dismissed under § 1915(e)(2)(B). Appellant’s

motion for the appointment of counsel is denied.




2(a)(1); Tharp v. Iowa Dep’t of Corr., 68 F.3d 223, 226 (8th Cir. 1995) (shift assignments
are a privilege of employment which can implicate Title VII). However, as Nyema
provides no evidence which would permit an inference of discriminatory intent, this claim
must fail. See E.E.O.C. v. Metal Service Co., 892 F.2d 341, 348 (3d Cir. 1990).

                                              4